DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                         STATE OF FLORIDA,
                             Appellant,

                                    v.

                            GERALD WEST,
                              Appellee.

                             No. 4D16-4252

                            [January 9, 2019]

   Appeal of order granting rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey,
Judge; L.T. Case No. 74-3644 CF10A.

  Ashley Brooke Moody, Attorney General, Tallahassee, and Melanie Dale
Surber, Assistant Attorney General, West Palm Beach, for appellant.

  Carey Haughwout, Public Defender, and Paul Edward Petillo, Assistant
Public Defender, West Palm Beach, for appellee.

PER CURIAM.

   The State appeals an order granting the defendant’s motion to correct
an illegal sentence. We reverse. Because the defendant is eligible for
parole, his sentence is not unconstitutional under Miller v. Alabama, 567
U.S. 460 (2012), or Graham v. Florida, 560 U.S. 48 (2010). Franklin v.
State, 43 Fla. L. Weekly S556 (Fla. Nov. 8, 2018). He is not therefore
entitled to resentencing under section 921.1402, Florida Statutes.

    In State v. Michel, 43 Fla. L. Weekly S298 (Fla. July 12, 2018), and
Franklin, the Florida Supreme Court receded from Atwell v. State, 197 So.
3d 1040 (Fla. 2016). The defendant argues Michel does not create binding
precedent because only three justices joined in Justice Polston’s opinion
and Justice Lewis concurred only in the result. However, four justices
joined the majority in Franklin, which recognized that Atwell is no longer
good law and “improperly applied Graham and Miller.” Franklin, 43 Fla. L.
Weekly at S556.

   Reversed.
TAYLOR, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                         *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                  2